DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Claim Interpretation
Claim 1 states; “contacting at least a portion of a glass-based substrate with a first salt bath 
comprising greater than 2 wt.% lithium nitrate and at least one of potassium nitrate and sodium nitrate to form an ion-exchanged glass-based substrate” this is considered to mean the salt bath comprises, “greater than 2 wt.% lithium nitrate” not the glass substrate.
	Claims 1 and 23 and 26 the lithium nitrate referred to is considered the same as the “initial concentration lithium nitrate” in claims 24 and 26 for the purpose of this examination.
“a surface compressive stress imparted to the glass-based articles by the contacting steps decreases by less than 30 MPa after contacting from greater than or equal to 3 m2 of glass-based substrates per kilogram of molten salt (m2/kg salt) to less than or equal to 13 m2/kg salt in the first salt bath.” Giving this limitation the broadest reasonable interpretation in view of the specification the specification as published in the US pgpub [0069] indicates this result of the contacting steps decreases by less than 30 MPa after contacting from greater than or equal to 3 m2 of glass-based substrates per kilogram of molten salt (m2/kg salt) to less than or equal to 13 m2/kg salt in the first salt bath. Includes multiple runs of lithium-containing glass-based substrates in the salt bath. For the purpose of this examination the broadest reasonable interpretation in view of the specification does not indicate the first and second salt baths being different other than lithium nitrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 23 indicate “a first salt bath comprising greater than 2 wt% lithium nitrate” and also require the glass-based substrate to comprise lithium.  Claims 1 and 23 are method claims which comprise steps.  The steps of claims 1 and 23 are unclear because a skilled artisan recognizes that a salt bath comprising greater than 2% lithium nitrate and at least one of potassium nitrate and sodium nitrate wherein the glass-based substrates comprises lithium and lithium cations diffuse from the glass-based substrates into the first salt bath would recognize that glass comprising lithium would have some ion exchange with potassium or sodium thus yielding lithium nitrate but it is unclear when the lithium nitrate is greater than 2 weight percent in the bath.  For example; prior to the glass-based substrate being immersed, during immersion after a certain period of time, after removal.
Thus claims 1 and 23, 24 and 26 are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a sequence of steps yielding when the lithium nitrate is at a specific weight percent during the ion exchange..

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 12-13, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 8561429) and Kreski (US 20140178691).
Regarding claims 1, 12-13, and 24-26, 
Allan discloses a method of chemically strengthening glass (Col 1; lines 56-59, Col 8; lines 38-40) by submitting a glass substrate to multiple strengthening steps (Col 4; lines 43-45) with washing (Col 4; lines 46) between steps.
Allan discloses the first ion exchange in KNO3 see at least table 1 or 2, Col 6; lines 18-38 (replacement ions) 
Allan does not disclose the amount of lithium in the first ion exchange treatment.
In an analogous art, Kreski discloses a method of strengthening glass (title), 
comprising:
contacting at least a portion of the ion-exchanged glass-based substrate (providing a substrate) [0010] with a first salt bath (bath containing potassium salts [0002], specifically potassium nitrate salt baths [0031]) comprising; 
a first salt bath comprising greater than at least one of potassium nitrate (specifically potassium nitrate salt baths [0031], [0035]) and sodium nitrate to form a glass-based article (specifically [0040 states A nitrate melt blend may include at least two different alkali ions, for example Na and K, to invade the glass and create compressive stress), wherein the glass-based substrate comprises lithium [0032].
Kreski does not disclose the limitation of claim 1 reciting;
“wherein the first salt bath comprises from greater than or equal to 0 wt.% to less than or equal to 1 wt.% lithium nitrate” 
[0043]-[0044] of Kreski discloses additives which may be utilized to modify the rate of ion exchange associated with an ion exchange  medium include, for example, various salt such as nitrates, sulfates, phosphates, and other salts such as nitrates, sulfates, phosphates, and other salts containing small-sized alkali ions that are not the invading alkali ions such as sodium, lithium and alkaline earth salts
It would be obvious to one of ordinary skill in the art to modify the first bath of Allan by adding lithium as motivated by controlling the rate of ion exchange in the first bath of Allan.
Kreski does not specifically disclose an amount of lithium.  As indicated in MPEP 2144.05 it would have been prima facie obvious to a skilled artisan to optimize the amount of lithium as motivated by controlling the rate of ion exchange in the first bath of Allan.
The combined teachings of Allan and Kreski does not disclose an amount of phosphate in the second molten salt bath thus given the broadest reasonable interpretation in view of the specification, Allan discloses no phosphate.  See also no phosphate disclosed in the glass composition claim 12 of Allan.
Regarding claim 2, Allan discloses the salt baths may be different than each other (Col 4; lines 54-55) Allan further discloses the smaller ions in the glass are exchanged for the larger ions in the bath to create compressive stresses and strengthen(Col 4; lines 60-63) it would be obvious to one of ordinary skill in the art to have a larger amount of the sodium ion concentration in the first bath over the second bath as motivated by the ion to be exchanged from the glass in the particular bath, (Col 6; lines 23-38 discussing ions from glass to be exchanged with ion in bath).
Regarding claims 4-5, Allan discloses all ion exchange baths at 410-430°C (Claim 1) the first and second salt bath has a temperature from greater than or equal to 350 °C to less than or equal to 520 °C. MPEP 2144.05 indicates overlapping ranges are prima facie obvious optimization within overlapping ranges would be desirable to one skilled in the art.
Regarding claim 6,  Allan discloses the first salt bath for a first treatment time from 7.5 to 18 hours Table 1-2 thus overlapping greater than or equal to 20 minutes to less than or equal to 20 hours.
It would be obvious to one of ordinary skill in the art to optimize the ion exchange time as motivated by the salt being molten, allowing the desired compressive stress depth (Col 5; lines1-5, Col 7; lines 60-63)
Regarding claim 7, Allan discloses the second salt bath for a second treatment time 10-200 minutes Tables 1-2 thus overlapping from greater than or equal to 10 minutes to less than or equal to 4 hours. It would be obvious to one of ordinary skill in the art to optimize the ion exchange time as motivated by the salt being molten, allowing the desired compressive stress depth (Col 7; lines 60-63)
Regarding claims 8-9, Allan discloses baths comprising greater than at least one of potassium nitrate (specifically potassium nitrate salt baths [0031], [0035]) and sodium nitrate to form a glass-based article (specifically [0040 states A nitrate melt blend may include at least two different alkali ions, for example Na and K, to invade the glass and create compressive stress) 
Regarding claim 10, Allan discloses washing the glass sheet (Col 4; line 46, Col 5; line 12) Allan suggests rinsing the ion-exchanged glass-based substrate between baths
Regarding claim 23,
Allan discloses a method of chemically strengthening glass (Col 1; lines 56-59, Col 8; lines 38-40) by submitting a glass substrate to multiple strengthening steps (Col 4; lines 43-45) with washing (Col 4; lines 46) between steps.  Allan discloses said glass-based substrate comprising lithium (Col 4; line 6, Claim 12).
Allan discloses the first ion exchange in KNO3 see at least table 1 or 2, Col 6; lines 18-38 (replacement ions) 
Allan does not disclose the amount of lithium nitrate in the salt bath of the first ion exchange treatment as required by claim 23.
In an analogous art, Kreski discloses a method of strengthening glass (title), 
comprising:
contacting at least a portion of the ion-exchanged glass-based substrate (providing a substrate) [0010] with a first salt bath (bath containing potassium salts [0002], specifically potassium nitrate salt baths [0031]) comprising; 
a first salt bath comprising greater than at least one of potassium nitrate (specifically potassium nitrate salt baths [0031], [0035]) and sodium nitrate to form a glass-based article (specifically [0040 states A nitrate melt blend may include at least two different alkali ions, for example Na and K, to invade the glass and create compressive stress), wherein the glass-based substrate comprises lithium [0032].
Kreski does not disclose the limitation of claim 1 reciting;
“wherein the first salt bath comprises from greater than or equal to 0 wt.% to less than or equal to 1 wt.% lithium nitrate” 
[0043]-[0044] of Kreski discloses additives which may be utilized to modify the rate of ion exchange associated with an ion exchange  medium include, for example, various salt such as nitrates, sulfates, phosphates, and other salts such as nitrates, sulfates, phosp0hates, and other salts containing small-sized alkali ions that are not the invading alkali ions such as sodium, lithium and alkaline earth salts
It would be obvious to one of ordinary skill in the art to modify the first bath of Allan by adding lithium as motivated by controlling the rate of ion exchange in the first bath of Allan.
Kreski does not specifically disclose an amount of lithium.  As indicated in MPEP 2144.05 it would have been prima facie obvious to a skilled artisan to optimize the amount of lithium as motivated by controlling the rate of ion exchange in the first bath of Allan.
The combined teachings of Allan and Kreski does not disclose an amount of phosphate in the second molten salt bath thus given the broadest reasonable interpretation in view of the specification, Allan discloses no phosphate.  See also no phosphate disclosed in the glass composition claim 12 of Allan.
The combined teachings of Allan and Kreski do not specifically disclose, “a surface compressive stress imparted to the glass-based articles by the contacting steps decreases by less than 30 MPa after contacting from greater than or equal to 3 m2 of glass-based substrates per kilogram of molten salt (m2/kg salt) to less than or equal to 13 m2/kg salt in the first salt bath.” Giving this limitation the broadest reasonable interpretation in view of the specification the specification as published in the US pgpub [0069] indicates this result of the contacting steps decreases by less than 30 MPa after contacting from greater than or equal to 3 m2 of glass-based substrates per kilogram of molten salt (m2/kg salt) to less than or equal to 13 m2/kg salt in the first salt bath. Includes multiple runs of lithium-containing glass-based substrates in the salt bath.
It would be obvious to a skilled artisan to rejuvenate a salt bath for ion exchange of a glass substrate by adding additional salt comprising the ion to be exchanged or using a new salt bath as the first or second bath said bath comprising the ions to be exchanged to strengthen the glass as motivated to strengthen the glass substrates immersed in the salt bath.  The above limitation given its broadest reasonable interpretation would be met by a skilled artisan through optimization of the sized bath for a specific sized substrate with a salt bath of a concentration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 20180057402) contacting at least a portion of a glass-based substrate (“glass to be tempered” at least [0028]) with a second salt bath (molten slat bath of potassium nitrate [0029]) 
comprising a stabilizer of 0.3-3% lithium nitrate and at least one of potassium nitrate and sodium nitrate to form an ion-exchanged glass-based substrate (at least [0035]); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741